              Case 2:15-cv-01527-JCC Document 39 Filed 01/19/21 Page 1 of 3




 1                                                                     The Honorable John C. Coughenour

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT FOR THE
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8

 9
   UNITED STATES OF AMERICA, ex rel.                       CASE NO. C15-01527-JCC
10 D R O’HARA and D R O’HARA, Individually,
                                                           Noted for Consideration on:
11                                  Plaintiffs,
                                                           January 19, 2021
                            v.
12

13 THE BOEING COMPANY and INSITU, INC.,

14                                  Defendants.

15                                  STIPULATED MOTION TO DISMISS
16          Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the qui tam provisions
17
     of the False Claims Act, 31 U.S.C. § 3730(b)(1), and in accordance with and subject to the terms
18
     and conditions of the Settlement Agreement dated December 23, 2020 (“Settlement Agreement”)
19
     signed by the United States, Insitu, Inc. (“Insitu”), and Relator D R O’Hara (collectively “the
20
     Parties”), the United States and the Relator hereby stipulate, through their undersigned counsel, to
21
     the entry of an order dismissing the Complaint, subject to the terms and conditions of the Settlement
22
     Agreement, with prejudice as to the Relator, and with prejudice as to the United States to the extent
23



      STIPULATED MOTION TO DISMISS - 1                                           UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      C15-01527-JCC
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                Case 2:15-cv-01527-JCC Document 39 Filed 01/19/21 Page 2 of 3




 1 of the Covered Conduct, as that term is defined in the Settlement Agreement, but otherwise without

 2 prejudice to the United States.

 3         2.       Relator agrees that the amount and terms of the Settlement Agreement are fair,

 4 adequate, and reasonable pursuant to 31 U.S.C. ' 3730(c)(2)(B).

 5         3.       The Parties request that the Court retain jurisdiction over the matter to enforce the

 6 terms of the Settlement Agreement and address the attorneys’ fee issues, should that become

 7 necessary.

 8         4.       The Parties further request that the Court enter an order in the form of the

 9 accompanying proposed order.

10 //

11 //

12

13

14

15

16

17

18

19

20

21

22

23



     STIPULATED MOTION TO DISMISS - 2                                             UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     C15-01527-JCC
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
            Case 2:15-cv-01527-JCC Document 39 Filed 01/19/21 Page 3 of 3




 1        Dated this 19th day of January, 2021.

 2                                                Respectfully submitted,

 3                                                JOHN V. COGHLAN
                                                  Deputy Assistant Attorney General
 4
                                                  BRIAN T. MORAN
 5                                                United States Attorney

 6                                                s/ Kayla C. Stahman
                                                  KAYLA C. STAHMAN, CABA # 228931
 7                                                Assistant United States Attorney
                                                  United States Attorney’s Office
 8                                                700 Stewart Street, Suite 5220
                                                  Seattle, Washington 98101-1271
 9                                                Phone: 206-553-7970
                                                  Fax: 206-553-4073
10                                                E-mail: kayla.stahman@usdoj.gov

11                                                DON WILLIAMSON, NH BAR NO. #8602
                                                  Attorney, Civil Division
12                                                U.S. Department of Justice
                                                  P.O. Box 261
13                                                Ben Franklin Station
                                                  Washington, DC 20044
14                                                Phone: 202-305-3671
                                                  Fax: 202-305-7797
15                                                Email: don.williamson@usdoj.gov

16                                                Attorneys for the United States of America

17
                                                  s/ Robert Rhodes
18                                                ROBERT RHODES, WSBA # 31089
                                                  Rhodes Legal Group
19                                                918 S. Horton St., Suite 901
                                                  Seattle, WA 98134
20                                                Tel: (206) 708-7852
                                                  Robert@rhodeslegalgroup.com
21
                                                  Attorney for Relator D R O’Hara
22

23



     STIPULATED MOTION TO DISMISS - 3                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     C15-01527-JCC
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
